188 F.3d 98 (3rd Cir. 1999)
UNITED STATES OF AMERICA,v.WILLIAM F. BRADLEY, a/k/a FRANKLIN BRADLEY;William F. Bradley, Appellant in No. 97-5462;UNITED STATES OF AMERICA,v.JACKIE R. MATTISON, Appellant in No. 97-5464
Nos. 97-5462 and 97-5464
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Argued February 17, 1999,Opinion Filed April 19, 1999,Order Filed August 10, 1999,

1
On Appeal from the United States District Court for the District of New Jersey.


2
Before: GREENBERG, ROTH, and LOURIE,* Circuit Judges.

ORDER AMENDING OPINION

3
It is hereby ordered that the ninth word of the second sentence of the jury instruction which is quoted on pages 10 and 11 of the slip opinion in this case and published as United States v. Bradley, 173 F.3d 225, 231 (3d Cr.1999), is amended to the end that "to" replaces "of" in the sentence.  Thus, the sentence will read:  "The public official need not fulfill the promise to the payor ..."



Notes:


*
 Honorable Alan D. Lourie, Circuit Judge of the United States Court of Appeals for the Federal Circuit, sitting by designation.